internal_revenue_service department of the treasury index number washington dc - person to contact via facsimile and first class mail telephone number refer reply to cc dom p si plr-115565-98 date date legend state d1 d2 d3 this responds to your letter dated date written on behalf of x requesting a ruling that x’s s_corporation status will be effective as of d3 facts x was incorporated under state law on d1 be a subchapter_s_corporation effective d3 however the s_corporation_election under sec_1362 of the internal_revenue_code was not timely filed on d2 x's shareholders intended that x law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the if an cc dom p si plr-115565-98 election is made if an s election is made after the first two and one half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and effective as of the first day of its tax_year x’s dollar_figure corporation election was not filed timely for the election to be effective as of its tax_year beginning on d3 nevertheless x has established reasonable_cause for not making a timely election and is entitled to relief under sec_1362 conclusion based solely on the facts submitted and representations made and assuming that x otherwise qualifies as a subchapter_s_corporation as of d3 and x's shareholders make any adjustments to their personal federal_income_tax returns necessary to comply with this ruling we conclude that x will be recognized as an s_corporation effective as of d3 x should file a compieted form_2553 with a copy of this ruling reflecting its election of subchapter_s_corporation status as of d3 with the applicable service_center within days after issuance of this letter except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely signed david r haglund david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter
